                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-30428-jpg
Sarah Elizabeth Long                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-3                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 25, 2019
                                      Form ID: 309A                      Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2019.
db             +Sarah Elizabeth Long,    423 Clinton Street,   Findlay, OH 45840-4740
tr             +Ericka S. Parker Trustee,    P.O. Box 262,   Curtice, OH 43412-0262
25889694        Bank of America,   P.O.Box 15222,    Wilmington, DE 19885-5222
25889695        Chase Bank,   P.O. Box 6294,    Carol Stream, IL 60197-6294
25889697       +Citicard - Costo,   P.O. Box 9001016,    Louisville, KY 40290-1016
25889699       +City of Sacramento- PAM,    Parking Enforcement Center,   P.O. Box 4367,
                 Inglewood, CA 90309-4367
25889701       +Discover,   P.O. Box 742655,    Cincinnati, OH 45274-2655
25889704        Nationstar bank, dba Mr. Cooper,    P.O. Box 60516,   City of Industry, CA 91716-0516
25889705       +Navient, Dept. of ducation,    P.O. Box740351,   Atlanta, GA 30374-0351

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: theboyes@aol.com Feb 25 2019 23:13:26       Howard A. Elliott,    218 S. Main Street,
                 Findlay, OH 45840
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Feb 25 2019 23:14:23       Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,   Cleveland, OH 44114-1234
25889693       +EDI: GMACFS.COM Feb 26 2019 03:43:00      Ally Financial,    P.O. Box 380901,
                 Bloomington, MN 55438-0901
25889696        EDI: CITICORP.COM Feb 26 2019 03:43:00      Citibank Diamond,    P.O. Box 6004,
                 Sioux Falls, SD 57117-6004
25889698       +EDI: CITICORP.COM Feb 26 2019 03:43:00      Citicards CBNA,    P.O. Box 6241,    lbs CDv Disputes,
                 Sioux Falls, SD 57117-6241
25889700       +EDI: WFNNB.COM Feb 26 2019 03:43:00      Comenity Bank/ Victoria Secrets,     P.O. Box 182273,
                 Attn; Bankruptcy Dept.,    Columbus, OH 43218-2273
25889702       +E-mail/Text: bankruptcy@huntington.com Feb 25 2019 23:15:03       Huntington National Bank,
                 2361 Morse Road,   Columbus, OH 43229-5891
25889703       +EDI: CBSKOHLS.COM Feb 26 2019 03:43:00      Kohl’s,    P.O. Box 3115,   Milwaukee, WI 53201-3115
25889703       +E-mail/Text: bncnotices@becket-lee.com Feb 25 2019 23:13:59       Kohl’s,   P.O. Box 3115,
                 Milwaukee, WI 53201-3115
25889706       +E-mail/Text: collectionslegal@parknationalbank.com Feb 25 2019 23:16:37        United Bank,
                 401 South Sandusky Street,    Bucyrus, OH 44820-2698
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2019 at the address(es) listed below:
              Ericka S. Parker Trustee   esparker@sbcglobal.net, oh04@ecfcbis.com
              Howard A. Elliott   on behalf of Debtor Sarah Elizabeth Long theboyes@aol.com
                                                                                            TOTAL: 2




          19-30428-jpg           Doc 6      FILED 02/27/19            ENTERED 02/28/19 00:24:10                    Page 1 of 3
Information to identify the case:
Debtor 1              Sarah Elizabeth Long                                              Social Security number or ITIN        xxx−xx−5549
                      First Name    Middle Name     Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name    Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of Ohio
                                                                                        Date case filed for chapter 7 2/21/19
Case number:          19−30428−jpg


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        Sarah Elizabeth Long

2.      All other names used in the
        last 8 years

3.     Address                                423 Clinton Street
                                              Findlay, OH 45840

4.     Debtor's attorney                      Howard A. Elliott                                     Contact phone (419) 420−0000
                                              218 S. Main Street
       Name and address                       Findlay, OH 45840                                     Email: theboyes@aol.com

5.     Bankruptcy trustee                     Ericka S. Parker Trustee                              Contact phone (419) 243−0900
                                              P.O. Box 262
       Name and address                       Curtice, OH 43412                                     Email: esparker@sbcglobal.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      19-30428-jpg                 Doc 6          FILED 02/27/19         ENTERED 02/28/19 00:24:10                      Page 2 of 3
Debtor Sarah Elizabeth Long                                                                                           Case number 19−30428−jpg


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                Hours open 9:00 AM − 4:00 PM
                                                1716 Spielbusch Ave Room 411
    Documents in this case may be filed at this Toledo, OH 43604                                              Contact phone 419−213−5600
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 2/25/19
    www.ohnb.uscourts.gov.


7. Meeting of creditors                           April 11, 2019 at 01:30 PM                                  Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Ohio Building, 420 Madison Ave,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Room 680, Toledo, OH 43604
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.

                                                          *** Valid photo identification required ***
                                                      *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 6/10/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




      19-30428-jpg               Doc 6           FILED 02/27/19               ENTERED 02/28/19 00:24:10                         Page 3 of 3
